DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
 	Claim(s) 4 and 12 is/are objected to because of the following informalities:  
Claims 4 and 12 recite “wherein the information includes information a number of aggregated carriers for the exceptional resource pools or a number of the exceptional resource pools” but it should be “wherein the information includes information about a number of aggregated carriers for the exceptional resource pools or a number of the exceptional resource pools”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2019/0191442 A1) in view of Ayaz et al. (US 2020/0100306 A1).

Regarding claim 1, Lu discloses A method for performing sidelink transmission in an exceptional case by a user equipment (UE) in a wireless communication system, the method comprising (abstract, title: wireless device uses first resource pool for exceptional sidelink communication with another device):
receiving information on normal resource pools and exceptional resource pools on multiple carriers (Fig. 4: step 402. [0112]-[0113]: wireless device receives via SIB or dedicated signaling (=information) an indication of resource associated with first resource pool for non-normal communication (=exceptional resource pools) and second resource pool for normal communication (=normal resource pools). [0011]: the resources are to be used for carriers or PCell);
selecting at least one normal resource pool among the normal resource pools on the multiple carriers ([0113]: wireless device selects resources of second resource pool for normal communication. [0011]: the resources are to be used for carriers or PCell);
performing the sidelink transmission by using the at least one normal resource pool ([0112]-[0113]: wireless device uses resources of second resource pool during normal communication with another device using a sidelink operation);
detecting occurrence of the exceptional case (Fig. 4: steps 404-406. [0114]-[0116]: wireless device identifies a need for exceptional communication based on a triggering event);
selecting at least one exceptional resource pool among the exceptional resource pools on the multiple carriers (Fig. 4: step 408. [0117]: wireless device selects at least one resource from the first resource pool); and
performing the sidelink transmission by using the at least one exceptional resource pool ([0112]: sidelink operation. Fig. 4: step 410. [0120]: wireless device transmits a message using the at least one resource selected from the first resource pool).
Lu does not disclose, but Ayaz discloses wherein the at least one exceptional resource pool is mapped to the at least one normal resource pool ([0058]: SIB includes common configuration information related to V2X sidelink communication: a list of up to 8 transmit resource pools for normal conditions and one transmit resource pool for exceptional condition that are mapped to 8 possible carrier frequencies. Note: the mapping between the exceptional resource pool and normal resource pool is broadly interpreted as a relationship between exceptional resource pool and normal resource pool for the same 8 possible carrier frequencies in V2X sidelink communication indicated in the SIB, i.e., both resource pools can be used for the same 8 possible carrier frequencies).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the SIB or dedicated signaling, as taught by Lu, to include common configuration information related to V2X sidelink communication comprising a list of transmit resource pools for normal and exceptional conditions, as taught by Ayaz.
Doing so allows provides V2X sidelink communication (Ayaz: [0058]).

Regarding claim 9, Lu discloses A user equipment (UE) in a wireless communication system, the UE comprising (Fig. 2, [0076]: wireless communication network 200 and wireless device 210. Fig. 3, [0099]: wireless device 300):
a memory (Figs. 2-3: storage 250 and computer-readable storage medium 330);
a transceiver (Figs. 2-3: interface 255 and radio front-end circuitry 310); and
a processor, operably coupled to the memory and the transceiver, that (Figs. 2-3: processor 245 coupled to interface 255 and storage 250, and processing circuitry 315 coupled to radio circuitry 310 and storage 330):
controls the transceiver to receive information on normal resource pools and exceptional resource pools on multiple carriers (Fig. 4: step 402. [0112]-[0113]: wireless device receives via SIB or dedicated signaling (=information) an indication of resource associated with first resource pool for non-normal communication (=exceptional resource pools) and second resource pool for normal communication (=normal resource pools) via SIB or dedicated signaling. [0011]: the resources are to be used for carriers or PCell);
selects at least one normal resource pool among the normal resource pools on the multiple carriers ([0113]: wireless device selects resources of second resource pool for normal communication. [0011]: the resources are to be used for carriers or PCell);
controls the transceiver to perform the sidelink transmission by using the at least one normal resource pool ([0112]-[0113]: wireless device uses resources of second resource pool during normal communication with another device using a sidelink operation);
detects occurrence of the exceptional case (Fig. 4: steps 404-406. [0114]-[0116]: wireless device identifies a need for exceptional communication based on a triggering event);
selects at least one exceptional resource pool among the exceptional resource pools on the multiple carriers (Fig. 4: step 408. [0117]: wireless device selects at least one resource from the first resource pool); and
controls the transceiver to perform the sidelink transmission by using the at least one exceptional resource pool ([0112]: sidelink operation. Fig. 4: step 410. [0120]: wireless device transmits a message using the at least one resource selected from the first resource pool).
wherein the at least one exceptional resource pool is mapped to the at least one normal resource pool ([0058]: SIB includes common configuration information related to V2X sidelink communication: a list of up to 8 transmit resource pools for normal conditions and one transmit resource pool for exceptional condition that are mapped to 8 possible carrier frequencies. Note: the mapping between the exceptional resource pool and normal resource pool is broadly interpreted as a relationship between exceptional resource pool and normal resource pool for the same 8 possible carrier frequencies in V2X sidelink communication indicated in the SIB, i.e., both resource pools can be used for the same 8 possible carrier frequencies).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the SIB or dedicated signaling, as taught by Lu, to include common configuration information related to V2X sidelink communication comprising a list of transmit resource pools for normal and exceptional conditions, as taught by Ayaz.
Doing so allows provides V2X sidelink communication (Ayaz: [0058]).

Regarding claims 2 and 10, Lu in view of Ayas discloses all features of claims 1 and 9 as outlined above. 
Lu does not disclose, but Ayaz further discloses wherein the information includes information on a mapping relationship between the normal resource pools and the exceptional resource pools ([0058]: SIB (=information) includes common configuration information related to V2X sidelink communication (=mapping relationship): a list of up to 8 transmit resource pools for normal conditions and one transmit resource pool for exceptional condition. Note: the mapping relationship between the exceptional resource pool and normal resource pool is broadly interpreted as a relationship between exceptional resource pool and normal resource pool for the same 8 possible carrier frequencies in V2X sidelink communication indicated in the SIB, i.e., both resource pools can be used for the same 8 possible carrier frequencies).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the SIB or dedicated signaling, as taught by Lu, to include common configuration information related to V2X sidelink communication comprising a list of transmit resource pools for normal and exceptional conditions, as taught by Ayaz.
Doing so allows provides V2X sidelink communication (Ayaz: [0058]).

Regarding claims 3 and 11, Lu in view of Ayas discloses all features of claims 1 and 9 as outlined above. 
Lu does not disclose, but Ayaz further discloses wherein the information includes information on a mapping relationship between one or more carriers for the normal resource pools and one or more carriers for the exceptional resource pools ([0058]: SIB (=information) includes common configuration information related to V2X sidelink communication (=mapping relationship): a list of up to 8 transmit resource pools for normal conditions and one transmit resource pool for exceptional condition for 8 possible carrier frequencies (=one or more carriers for normal and exceptional resource pools). Note: the mapping relationship between the exceptional resource pool and normal resource pool is broadly interpreted as a relationship between exceptional resource pool and normal resource pool for the same 8 possible carrier frequencies in V2X sidelink communication indicated in the SIB, i.e., both resource pools can be used for the same 8 possible carrier frequencies). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the SIB or dedicated signaling, as taught by Lu, to include common configuration information related to V2X sidelink communication comprising a list 
Doing so allows provides V2X sidelink communication (Ayaz: [0058]).

Regarding claims 4 and 12, Lu in view of Ayas discloses all features of claims 1 and 9 as outlined above. 
Lu does not disclose, but Ayaz further discloses wherein the information includes information a number of aggregated carriers for the exceptional resource pools or a number of the exceptional resource pools ([0058]: SIB (=information) includes common configuration information related to V2X sidelink communication (=mapping relationship): one transmit resource pool for exceptional condition (=number of exceptional resource pools)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the SIB or dedicated signaling, as taught by Lu, to include common configuration information related to V2X sidelink communication comprising a list indicating a number of transmit resource pools for normal and exceptional conditions, as taught by Ayaz.
Doing so allows provides V2X sidelink communication (Ayaz: [0058]).

Regarding claims 5 and 13, Lu in view of Ayas discloses all features of claims 1 and 9 as outlined above. 
Lu does not disclose, but Ayaz further discloses wherein carriers for the at least one normal resource pool is same as carriers for the at least one exceptional resource pool ([0058]: SIB includes a list of up to 8 transmit resource pools for normal conditions and one transmit resource 8 possible carrier frequencies (=number of carriers for normal and exceptional resource pools)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the SIB or dedicated signaling, as taught by Lu, to include common configuration information related to V2X sidelink communication comprising a list of transmit resource pools for normal and exceptional conditions for possible carrier frequencies, as taught by Ayaz.
Doing so allows provides V2X sidelink communication (Ayaz: [0058]).

Regarding claims 6 and 14, Lu in view of Ayas discloses all features of claims 1 and 9 as outlined above. 
Lu does not disclose, but Ayaz further discloses wherein a number of carriers for the at least one normal resource pool is same as a number of carriers for the at least one exceptional resource pool ([0058]: SIB includes a list of up to 8 transmit resource pools for normal conditions and one transmit resource pool for exceptional condition for 8 possible carrier frequencies (=number of carriers for normal and exceptional resource pools)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the SIB or dedicated signaling, as taught by Lu, to include common configuration information related to V2X sidelink communication comprising a list of transmit resource pools for normal and exceptional conditions for a number of possible carrier frequencies, as taught by Ayaz.
Doing so allows provides V2X sidelink communication (Ayaz: [0058]).


Lu further discloses wherein the exceptional case may be one of a radio link failure (RLF), a handover, transition from an idle state to a connected state or change of dedicated sidelink resource pools within a cell ([0115]-[0116]: exceptional communication is caused by triggering event, i.e. change in communication session, handover, failure of communication or signaling, etc.).

	Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2019/0191442 A1) in view of Ayaz et al. (US 2020/0100306 A1) and Patil et al. (US 2018/0049162 A1).

Regarding claim 16, Lu in view of Ayas discloses all features of claim 1 as outlined above. 
Lu does not disclose, but Ayas further discloses wherein a mapping relationship between the normal resource pools and the exceptional resource pools ([0058]: SIB (=information) includes common configuration information related to V2X sidelink communication (=mapping relationship): a list of up to 8 transmit resource pools for normal conditions and one transmit resource pool for exceptional condition. The configuration information further includes sensing configuration. Note: the mapping relationship between the exceptional resource pool and normal resource pool is broadly interpreted as a relationship between exceptional resource pool and normal resource pool for the same 8 possible carrier frequencies in V2X sidelink communication indicated in the SIB, i.e., both resource pools can be used for the same 8 possible carrier frequencies).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the SIB or dedicated signaling, as taught by Lu, to 
Doing so allows provides V2X sidelink communication (Ayaz: [0058]).
Lu in view of Ayas does not disclose the configuration information in the SIB is pre-configured or stored in a universal subscription identification module (USIM) of the UE.
However, Patil discloses the configuration information in the SIB is pre-configured or stored in a universal subscription identification module (USIM) of the UE ([0068]: the information regarding the exceptional resource pool and normal resource pool may be indicated in the configuration information obtained from the network or may be pre-configured. [0007]: the configuration information includes rules and/or conditions indicating which type of resource selection procedure may be used, i.e., sensing based resource selection procedure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the configuration information comprising a list of transmit resource pools for normal and exceptional conditions and sensing configuration, as taught by Lu in view of Ayaz, to be pre-configured, as taught by Patil. 
Doing so provides a system that can provide the configuration information to a UE by using a network entity or pre-configuration on the UE (Patil: [0068]) for resource selection procedure for V2V communications (Patil: [0007]).

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Martin et al. (US 2018/0310297 A1) – Fig. 5, [0060]-[00]: V2x UE1 receives configuration of resource pools A and B via SIBs, where resource pool A is used when the UE is in low mobility state .
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad, can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.H.N./Examiner, Art Unit 2478